     Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 1 of 6 PageID #:73




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN A. SCATCHELL,                                   )
                                                     )
                       Plaintiff,                    )   Case No. 20-cv-01045
                                                     )
       v.                                            )   Honorable Gary Feinerman
                                                     )
VILLAGE OF MELROSE PARK, et. al,                     )
                                                     )
                       Defendants.                   )

                         DEFENDANTS’ MOTION TO DISMISS
                    OR IN THE ALTERNATIVE, STAY THIS ACTION

       NOW COME Defendants, the Village of Melrose Park and its Board of Fire and Police

Commissioners, Mayor Ronald Serpico, Director of Police Sam C. Pitassi, former Deputy Chief

of Police Michael Castellan, and Ofc. Peter Caira, and respectfully request that this Honorable

Court enter an order dismissing this case for “claim splitting”, or in the alternative, staying this

action because Plaintiff had previously filed State Court actions regarding the same subject

matter. In support of their Motion, Defendants state as follows:

       1.      Plaintiff is a former police officer who was discharged on December 6, 2018,

after a multi-day evidentiary hearing before the Village of Melrose Park Board of Fire and Police

Commissioners (“BOFPC”).

       2.      Plaintiff has previously filed multiple lawsuits relating to the investigation that led

to his discharge, the BOFPC hearings and the BOFPC’s decision to terminate his employment,

including:

                   a. 2018 L 1743 was an action (now dismissed) in the Circuit Court of Cook

                       County under Illinois Supreme Court Rule 224 seeking discovery relating

                       to the investigation concerning Plaintiff’s misconduct.
     Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 2 of 6 PageID #:74




                   b. 2018 CH 07685 was an action filed in the Circuit Court of Cook County,

                        seeking to enjoin the BOFPC from proceeding with charges against the

                        Plaintiff; the claim was dismissed and Plaintiff’s appeal of the dismissal

                        order is now pending at the Illinois First District Appellate Court as Case

                        No. 1-19-1414.

                   c. On December 31, 2018, Plaintiff filed Case No. 2018 CH 16150 (Exhibit

                        1A) in the Circuit Court of Cook County challenging the BOFPC’s

                        termination decision on administrative review, and the matter is set for

                        hearing on April 17, 2020. (Exhibit 2)

       3.      Plaintiff filed this action on January 24, 2020, likewise challenging the

termination of his employment and the investigation that led to his termination, under a number

of different theories. The action was filed in State Court and was timely removed to this Court

because Plaintiff now, more than a year later, seeks to maintain claims under §1983, Title VII,

COBRA and 18 U.S.C. §2722.

       4.      There can be no question that this action is related to Plaintiff’s prior actions. On

February 12, 2020, after this action was removed but apparently before Plaintiff was aware of it,

Plaintiff filed a Motion to Consolidate in the State Court, arguing that this Complaint and the

pending 2018 CH 16150 “arise out of the same factual background and have a common

transaction basis. The parties in each action are all involved any may be properly joined in one

suit.” (Ex. 1 p.2 ¶9)

       5.      As this Court has recently noted, the

       prohibition against claim splitting is an application of the familiar doctrine of
       claim preclusion to two actions that are pending simultaneously and have not
       reached final judgment." “Courts will dismiss a second suit pending between the
       same parties for claim splitting if the second suit would be barred by claim



                                                 2
     Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 3 of 6 PageID #:75




       preclusion if it is assumed the first suit reached final judgment.

Receivership Mgt. v. AEU Holdings, LLC, Slip Op. No. 18C8167, 2019 U.S. Dist. LEXIS

150278 *37-38 (N.D. Ill. Sept. 4, 2019) (citations omitted).

       6.      Because the Plaintiff here is doing just that – claim splitting – Defendants

respectfully request that this action be dismissed, with prejudice.

       7.      Even if this Court determines that this case should not be dismissed (which it

should), it should nevertheless be stayed pending resolution of Plaintiff’s State Court lawsuits

regarding the same subject matter. More than 25 years ago, the Seventh Circuit Court of

Appeals addressed a similar case involving a State Court administrative review action and a

Federal Court lawsuit, and noted:

               This court deprecates the practice of filing two suits over one injury--often
       with an argument based on state law presented to a state court, and an argument
       arising under federal law presented to a federal court. Multiplication imposes
       needless costs on one's adversary, on the judicial system, and on other litigants,
       who must endure a longer queue. Plaintiffs hope that more suits will improve their
       chances: they seek the better of the outcomes. To discourage the tactic, judges
       award plaintiffs not the better outcome but the first outcome: whichever suit goes
       to judgment first is dispositive, and the doctrine of claim preclusion (res judicata)
       requires the other court to dismiss the litigation. Instead of improving plaintiffs'
       chances, claim-splitting reduces them--for the first court will not have entertained
       all of the arguments, and the missing ones may have been winners. This penalty
       for claim-splitting ought to eliminate the practice; a plaintiff cannot do worse by
       presenting all claims to one forum. But some lawyers are ignorant of the rule, or
       hope that courts will ignore it, for claim-splitting continues.

Rogers v. Desiderio, 58 F.3d 299, 300 (7th Cir. 1995) (citations omitted). Ultimately, the Rogers

Court held:

       A federal judge confronted with duplicative litigation need not barge ahead on the
       off-chance of beating the state court to a conclusion. It is sensible to stay
       proceedings until an earlier-filed state case has reached a conclusion, and then
       (but only then) to dismiss the suit outright on grounds of claim preclusion. A stay
       requires a good justification; here, although plaintiffs' state and federal suits got
       underway contemporaneously, the state suit pulled far ahead while the parties
       debated Younger in the district court. Plaintiffs themselves, by choosing to file
       two suits, supplied strong reason for a stay. There is no excuse for trying to decide


                                                 3
     Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 4 of 6 PageID #:76




       the merits immediately--but also no reason (yet) to dismiss the suit, because, if the
       state case should break down in a way that avoids the preclusive effect of the
       judgment, plaintiffs would be entitled to a decision on the merits from the federal
       court. Id. at 302.

Here, the cases were not filed contemporaneously; this action was filed more than one year after

the State Court lawsuit that Plaintiff concedes involves the same parties, “the same factual

background and have a common transaction basis.” See also Simonsen v. Bd. of Educ., Slip Op.

No. 01C3081, 2003 U.S. Dist. Lexis 23303 *6 (N.D. Ill. Dec. 23, 2003) (“To discourage claim

splitting, a plaintiff is entitled to whichever judgment is rendered first, and the second court

simply dismisses the case pursuant to the doctrine of claim preclusion…. Therefore, we granted

Simonsen a stay pending the completion of the state administrative review process”).

Accordingly, if this case is not dismissed, which it should be, the action should be stayed

pending resolution of Plaintiff’s State Court lawsuits.

       8.      The undersigned has been authorized by counsel for each of the other Defendants

to report that they join in this Motion.

       WHEREFORE, Defendants respectfully request that this Honorable Court enter an Order

dismissing this action for improper claim splitting, or in the alternative, staying this action

pending resolution of the Plaintiff’s State Court claims, and that the Court grant such further and

additional relief as the Court deems just and proper.

Dated: February 17, 2020                             VILLAGE OF MELROSE PARK


                                                     By: ____/s Jeffrey S. Fowler
                                                            One of Its Attorneys
Jeffrey S. Fowler (6205689)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
(312) 467-9800
(312) 467-9479 (fax)



                                                 4
    Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 5 of 6 PageID #:77




                                            MAYOR RONALD SERPICO, DIRECTOR
                                            OF POLICE SAM C. PITASSI, FORMER
                                            DEPUTY CHIEF OF POLICE MICHAEL
                                            CASTELLAN, and OFC. PETER CAIRA

                                            By: ____s:/ K. Austin Zimmer
                                                   One of Its Attorneys
K. Austin Zimmer
Del Galdo Law Group, LLC
1441 South Harlem Avenue
Berwyn, Illinois 60402

                                            VILLAGE OF MELROSE PARK BOARD OF
                                            FIRE AND POLICE COMMISSIONERS

                                            By: ____s:/Patrick H. O’Connor
                                                   One of Its Attorneys
Patrick H. O’Connor
Hartigan & O’Connor, P.C.
53 W. Jackson, Blvd., Suite 460
Chicago, Illinois 60604




                                        5
     Case: 1:20-cv-01045 Document #: 10 Filed: 02/17/20 Page 6 of 6 PageID #:78




                                       Certificate of Service

       I, the undersigned attorney, hereby certify that a copy of the foregoing Motion was served

on this 17th day of February, 2020, through the functions of the Court’s e-filing system, to:

                                       K. Austin Zimmer
                                       Del Galdo Law Group, LLC
                                       1441 South Harlem Avenue
                                       Berwyn, Illinois 60402
                                       zimmer@dlglawgroup.com

                                       Patrick H. O’Connor
                                       Hartigan & O’Connor, P.C.
                                       53 W. Jackson, Blvd., Suite 460
                                       Chicago, Illinois 60604
                                       312/235-8880
                                       patoconnor@hartiganlaw.com


and was served upon all other counsel for the Parties by email and by depositing it into the U.S.

mail at 515 North State Street, Chicago, Illinois, first-class postage prepaid, addressed to:

                                       Gianna Scatchell
                                       Law Offices of Gianna Scatchell
                                       360 West Hubbard Street, Suite 1404
                                       Chicago, Illinois 60654
                                       gia@lawfirm.gs

                                       Cass T. Casper
                                       Talon Law, LLC
                                       105 West Madison Street, Suite 1350
                                       Chicago, Illinois 60603
                                       ctc@talonlaw.com

                                       Michael Bersani
                                       Hervas, Condon & Bersani, P.C.
                                       333 W. Pierce Road, Suite 195
                                       Itasca, Illinois 60143-3156
                                       mbersani@hcbattorneys.com

                                              /s Jeffrey S. Fowler




                                                  6
